Citation Nr: 0106269	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-22 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a right knee abscess, post operative.


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which continued a non-
compensable rating.


The Board notes that in the veteran's VA Form 9 filed in 
October 1999, he emphasized that he felt that his right knee 
degenerative joint disease, pain, and swelling were part of 
his service-connected residuals of a right knee abscess, 
post-operative.  He also referred to his February 1998 
statement listing increased knee problems.  In a January 2000 
report of contact, the veteran was informed by the RO that 
his claim submitted on VA Form 21-4138 dated February 1998 
was interpreted as a claim for an increased rating for 
residuals of surgery on the right knee abscess, and not as a 
claim for service-connection for a secondary condition.  The 
RO offered to annotate the veteran's original claim, but the 
veteran refused and wished to proceed on appeal.  The Board 
notes that in the statement of the case, the RO considered 
that the degenerative joint disease of the right knee was not 
related to his surgical scar.  The veteran's substantive 
appeal, in response to the statement of the case, included 
disagreement with that finding.  As such, the Board finds 
that the RO denied service connection for degenerative 
changes in the right knee, as secondary to the service-
connected residuals of a right knee abscess, as reported in 
the statement of the case, and the veteran has submitted a 
timely notice of disagreement.  The failure to issue a 
Statement of the Case in such a circumstance renders a claim 
procedurally defective and necessitates a Remand of that 
issue.  Godfrey v. Brown, 7 Vet.App. 398, 408-10 (1995); see 
also Archbold v. Brown, 9 Vet.App. 124, 130 (1996).  
Therefore, the issue of service connection for degenerative 
changes in the right knee, as secondary to the service-
connected residuals of a right knee abscess, will be the 
subject of the remand portion of this decision.

The Board further finds that it may proceed with rating the 
veteran's current claim for a compensable rating for the 
abscess residuals as that disability has been considered and 
developed for appellate review.  The Board does not find that 
the claim of secondary service connection is inextricably 
intertwined with rating the abscess residuals as they are 
separate clinical entities and would be rated separately.



FINDINGS OF FACT

1. All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's residuals of a right knee abscess, post 
operative, is productive of an asymptomatic scar manifested 
by: no tenderness to palpation in the scar area; no adherence 
to the surrounding structure; texture of normal scar tissue; 
there is no ulceration or breakdown of the skin; no elevation 
or depression of the scar; no evidence of underlying tissue 
loss; no inflammation, edema, or keloid formation; and no 
limitation of function by the scar.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
right knee abscess, post operative, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991),  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. Part 4 including § 4.118, Diagnostic Code 
7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the veteran's claim for entitlement 
to an increased compensable rating for residuals of a right 
knee abscess, post-operative.  Specifically, the veteran 
asserts that he has had degenerative changes in the right 
knee as part of his service-connected right knee abscess, 
post-operative.  As noted in the Introduction, the Board has 
interpreted the aforementioned as a separate claim for 
service-connection for degenerative changes in the right knee 
as secondary to the service-connected residuals of a right 
knee abscess, and is remanding that issue to the RO.  In the 
decision to follow, the Board shall only discuss entitlement 
to a compensable rating for residuals of a right knee 
abscess, post-operative, as a claim for service-connection 
for a secondary condition is not properly before the Board 
and is not inextricably intertwined with the current 
increased rating claim. 

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "Act"), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Board has reviewed the veteran's claim in light of the 
new Act, and concludes that while the RO did not follow the 
new notification requirements at the time the veteran's claim 
was filed, nor could it have been aware of the need to do so, 
the evidence was developed and appropriate examinations were 
conducted in regard to rating his current service-connected 
disability.  The statement of the case provided to the 
veteran fully explained the basis for the evaluation 
assigned.  As it pertains to the claim for a compensable 
rating for residuals of a right knee abscess, post-operative, 
the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In that regard, the 
Board notes that there do not appear to be any outstanding 
relevant treatment records and the veteran has been provided 
a recent VA examination.  Accordingly, no further development 
is required to comply with the duty to assist the veteran in 
establishing that claim. See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).   

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. See 
38 C.F.R. § 4.31.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A brief review of the history of this claim is as follows.  
In a September 1974 rating decision, the veteran was granted 
service-connection for residuals of a right knee abscess, 
post-operative, as non-compensable from July 1974.  Service-
connection was granted based on the veteran's service medical 
records that showed that in July 1964, the veteran underwent 
surgery for removal of a 1-centimeter pustule just below the 
right patella with a 3 to 4 centimeter area of enduration 
around the pustule.  During hospitalization, incision of the 
abscess was performed.  Upon discharge from the hospital, the 
veteran was asymptomatic and no residuals were present.  The 
veteran was rated as non-compensable under Diagnostic Code 
7805, for scarring.   In February 1998, the veteran filed a 
request for an increased compensable rating.  The RO in a May 
1999 rating decision, continued the non-compensable rating.  
The veteran disagreed with the non-compensable rating, and 
initiated this appeal.

The veteran's residuals of a right knee abscess, post-
operative, is currently rated under 38 C.F.R. §4.118, 
Diagnostic Code 7805, as non-compensable. See 38 C.F.R. 
§ 4.31.  Under Diagnostic Code 7805, other scars are rated on 
limitation of function of the part affected.  Pursuant to 
Diagnostic Code 7804, a 10 percent rating is provided for 
scars that are superficial, tender and painful on objective 
demonstration.  Finally, under Diagnostic Code 7803, a 10 
percent rating may be assigned for scars that are 
superficial, poorly nourished, with repeated ulceration.  

Turning to the evidence of record, the veteran was provided a 
VA examination in February 1999.  The history of his abscess 
and treatment in service was noted.   The veteran had 
recovered and had essentially no problems with his right knee 
until approximately 5 years ago when he began to notice 
achiness and swelling.  He further indicated that his right 
knee was aggravated by increased activity, weightbearing, and 
also by hyperextension.  The veteran reported that the 
symptoms were somewhat relieved by ibuprofen and rest, but in 
the six months previous, he experienced constant achiness and 
locking of his patella, which radiated in both directions 
around the knee. 

Upon physical examination, visualization of the right knee 
showed a surgical scar consistent with the history the 
veteran described.  There was no swelling or effusion 
present.  The veteran was tender to palpation in the area of 
his patellar tendon.  Ballottement of the patella was 
nontender.  The veteran had normal patellar excursion without 
increased pain.  There was no tenderness to palpation along 
the medial and lateral joint line.  The veteran's gait was 
within normal limits.  The right knee was stable to varus and 
valgus stress.  There was no anterior drawer sign and 
McMurray's sign was negative.  On testing for range of 
motion, the veteran was able to extend out the right knee 
fully to zero (0) degrees and flexion to 138 degrees. 
Radiographic reports showed that the patellofemoral and the 
right knee joint were in anatomic location.  No acute 
cortical margins were seen, as well as any disruptions to the 
cortical trabecular lines.  There was a minimal loss of joint 


space, but no abnormal density within the joint space.  The 
veteran was diagnosed with early degenerative joint disease 
of the right knee.

The February 1999 VA examination also included a separate 
examination to evaluate the veteran's scar.  A 2.5 cm arcuate 
scar just inferior to the patella was described.  The results 
of the physical examination are as follows: no adherence to 
the surrounding structure; no tenderness to palpation in the 
scar area; texture was normal scar tissue; no ulceration or 
breakdown of the skin; no elevation or depression of the 
scar; no evidence of underlying tissue loss; no inflammation, 
edema, or keloid formation; and no limitation of function by 
the scar.  The veteran was diagnosed as status post incision 
and drainage, right knee abscess, with surgical scar.

The Board has carefully reviewed the evidence of record in 
consideration of the veteran's claim.  The Board finds that 
the veteran's residuals of a right knee abscess, post-
operative, are properly rated as non-compensable and the 
preponderance of the evidence is against assignment of a 
compensable rating.  In this regard, the Board notes that the 
medical evidence indicates that the veteran's scar is 
asymptomatic.  There is no evidence, nor does the veteran 
contend otherwise, that the scar is tender, painful, or 
poorly nourished such that a compensable rating would be 
warranted under Diagnostic Codes 7803 or 7804, for rating 
scars.   Further, upon VA examination in February 1999, the 
examiner found that there was no limitation of function by 
the scar, to warrant an increase under Diagnostic Code 7805.  
In short, the non-compensable rating is an appropriate 
rating, and entitlement to a compensable rating is not 
supported by the evidence.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805.

In reaching the foregoing determination, the Board has 
considered the veteran's assertions and the objective 
clinical manifestations of the residuals of his post 
operative right knee abscess and its effects on the veteran's 
earning capacity and his ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  In conclusion, the current 

medical evidence, as previously discussed, is consistent with 
no more than a non-compensable rating for the veteran's 
residuals of a right knee abscess, post-operative.  Should 
the veteran's disability picture change in the future, he may 
be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, the Board finds no basis for assignment of 
a compensable evaluation. 

While the Board notes the veteran's contentions that his 
right knee disability has limited his mobility on-the-job, 
the record does not reflect, nor is it contended otherwise, 
that the veteran's service-connected residuals of a right 
knee abscess, post-operative, has adversely affected his 
employability.  The VA Schedule for Rating Disabilities is 
premised on the average impairment in earning capacity.  
There is no evidence in the record that the schedular 
criteria are inadequate to evaluate the post-operative 
residuals of the right knee abscess.  Moreover, the record 
does not reflect that the veteran's disability has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), necessitated 
frequent periods of hospitalization, or otherwise have 
rendered impracticable the application of the regular 
schedular standards so as to warrant consideration of an 
extra-schedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The schedular criteria not having been met, the claim for an 
increased (compensable) rating for residuals of a right knee 
abscess, post-operative, is denied.


REMAND


As discussed above, the failure to issue a Statement of the 
Case following the veteran's disagreement with the denial of 
his claim that the degenerative joint disease of the right 
knee was not related to his surgical scar necessitates a 
Remand.  Godfrey v. Brown, 7 Vet.App. 398, 408-10 (1995); see 
also Archbold v. Brown, 9 Vet.App. 124, 130 (1996).  After 
the RO has been given the opportunity to cure such a defect, 
the claim will be returned to the Board only if the veteran 
perfects his appeal in a timely manner.  Smallwood v. Brown, 
10 Vet.App. 93, 97 (1997); see also In re Fee Agreement of 
Cox, 10 Vet.App. 361, 374 (1997) ("absent an NOD, an SOC and 
a Form 1-9 [substantive appeal], the BVA was not required--
indeed, it had no authority--to proceed to a decision") 
(citation omitted).  

Appellate consideration of the veteran's claim for service 
connection for degenerative joint disease of the right knee 
as secondary to a service-connected disability is remanded to 
the RO for the following development:

The RO should furnish the veteran with a 
Statement of the Case addressing the 
issue of entitlement to service 
connection for degenerative joint disease 
of the right knee as secondary to his 
service-connected post operative 
residuals of a right knee abscess.  Any 
additional action required to comply with 
the notice and development requirements 
of the Veterans Claims Assistance Act of 
2000 should also be undertaken.  
Thereafter, the RO should afford him an 
opportunity to perfect an appeal of the 
RO's denial of this issue by submitting a 
substantive appeal.  The RO should advise 
the veteran that the claims file will not 
be returned to the Board for appellate 
consideration of this issue following the 
issuance of the Statement of the Case 
unless he perfects his appeal.   

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the veteran's 
claim.  The veteran is free to perfect his appeal of the 
denial of this issue and to submit any additional evidence he 
wishes to have considered in connection with this issue.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

